Citation Nr: 1732169	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-00 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 11, 2011, in excess of 40 percent from May 11, 2011 to June 16, 2014, and in excess of 10 percent from June 16, 2014, for a traumatic brain injury (TBI). 

2.  Entitlement to a rating in excess of 10 percent for neuropathy of the right trigeminal nerve.

3.  Entitlement to a compensable rating for fracture, right mandible.

4.  Entitlement to a compensable rating for fracture, maxilla and right frontal bone.

5.  Entitlement to a rating in excess of 40 percent prior to March 14, 2016, and a compensable rating thereafter, for a right knee strain. 

6.  Entitlement to a compensable rating for scars of the bilateral lower extremities. 

7.  Entitlement to a rating in excess of 50 percent for scars, laceration, face and neck.

8.  Entitlement to a rating in excess of 10 percent for fracture, left femur operated.

9.  Entitlement to a rating in excess of 20 percent for fracture of the right femur, un-united, operated and including resolved ankyloses of the right knee.

10.  Entitlement to an effective date prior to June 29, 2012 for total disability due to individual unemployability (TDIU).

11.  Entitlement to an effective date prior to June 29, 2012 for Eligibility to Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.  Unfortunately, the Veteran passed away in October 2016, during the pendency of this appeal.  The appellant is his widow.  An RO formal recognition of the appellant as a valid substitute is not of record; however, as the RO has adjudicated the above claims as if the appellant was a valid substitute, the Board concludes that such a determination was implicitly made by the RO.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011, December 2012, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before a Veterans Law Judge at a local regional office (Travel Board hearing) and following substitution of his widow as the appellant, she indicated that she wanted to appear for the hearing in his stead.  Such a hearing was scheduled to take place in June 2017; however, the appellant submitted a statement withdrawing her right to have a hearing, in June 2017.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  Prior to May 11, 2011, the Veteran's TBI residuals were manifested by no more than complaints of memory loss and mild headaches that affected his activities of daily living and familial relationships. 

2.  For the period from May 11, 2011 to June 15, 2014; the Veteran's TBI residuals were manifested by no more than objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; cognitive impairment was found to be unrelated to TBI.

3.  For the period from June 16, 2014, the Veteran's TBI residuals were manifested by no more than subjective complaints of mild headaches that affected his activities of daily living and familial relationships as well as complaints of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.

4.  For the entire period on appeal, the Veteran's right trigeminal nerve disability was manifested by decreased sensitivity on the face, such that liquid would drip out of his mouth and he would not feel it. 

5.  The Veteran had no residuals of a fracture of the right mandible and maxilla. 

6.  For the period prior to March 14, 2016, the Veteran's limitation of motion of the right knee was manifested by limitation of extension of no worse than 30 degrees. 

7.  For the period from March 14, 2016, the Veteran had no limitation of extension in the right knee.  

8.  For the entire period on appeal, the Veteran's right knee flexion was limited to 120 degrees, at worst, with pain. 

9.  For the entire period on appeal, the Veteran's left and right femur fractures were not manifested by limitation of motion in the hips or symptoms reflective of a marked hip or knee disability.

10.  For the entire period on appeal, the Veteran's bilateral lower extremity scarring was not painful or unstable, and did not measure at least 39 sq. cm. 
11.  For the entire period on appeal, the Veteran's facial scars were manifested by two paired sets of features with visible, gross distortion but not three paired sets of gross distorted features, or six or more characteristics of disfigurement.  

12.  On May 11, 2011, the Veteran met the schedular requirements for the award of TDIU, and he is shown to be unable to work due to his service-connected disabilities as of that date.


CONCLUSIONS OF LAW

1.  For the period prior to May 11, 2011, the criteria for a rating in excess of 10 percent for residuals of TBI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2016).

2.  For the period from May 11, 2011 to June 15, 2014, the criteria for a rating in excess of 40 percent for residuals of TBI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2016).

3.  For the period from June 16, 2014, the criteria for a rating in excess of 10 percent for residuals of TBI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2016).

4.  The criteria for a rating in excess of 10 percent for right trigeminal nerve disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8405 (2016).

5.  The criteria for a compensable disability rating for residuals of a fracture of a healed fracture of the right mandible, other than scar or nerve manifestations, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.150, Diagnostic Code 9904 (2016).

6.  The criteria for a compensable disability rating for residuals of a healed fracture of the right maxilla, other than scar or nerve manifestations, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.150, Diagnostic Code 9916 (2016).

7.  The criteria for a rating in excess of 40 percent prior to March 14, 2016, and a compensable rating thereafter, for a right knee strain based on limitation of extension, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

8.  The criteria for a separate 10 percent disability rating, but no higher, for limitation of flexion of the right knee are met from June 29, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

9.  The criteria for a compensable rating for scarring of the bilateral lower extremities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2016).

10.  The criteria for a rating in excess of 50 percent for disfiguring facial scars are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

11.  The criteria for a rating in excess of 10 percent for residuals of a left femur fracture are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5299-5255 (2016).
12.  The criteria for a rating in excess of 20 percent for residuals of a right femur fracture have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Codes 5252, 5299-5255 (2016).

13.  The criteria for an effective date of May 11, 2011, but no earlier, for TDIU, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2016).

14.  The criteria for an effective date of May 11, 2011, but no earlier, for DEA benefits are met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 3.807 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2010 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and reports of VA examinations conducted in September 2011 (TBI, trigeminal nerve, mandible, maxilla), October 2012 (general medical, TBI, trigeminal nerve, mandible, maxilla, right knee), June 2014 (TBI) and March 2016 (TBI, right knee, scars, femur fractures).  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

Neither the Veteran, nor the appellant, nor the appellant's representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  	

The Board finds that a brief background of the issues involved in this case is appropriate as they are all related to the same motor vehicle accident in service.  In this case, the Veteran was initially granted service connection, and a temporary total rating, for multiple facial fractures, fractures of the left and right femurs, fracture of the mandible and maxilla, ankylosis of the right knee, defective vision of the right eye and a possible neck injury.  See January 1970 rating decision.  In October 1970, the AOJ assigned separate ratings as follows: 10 percent disability rating for cerebral concussion with neuropathy, right trigeminal and subjective complaints; 20 percent disability rating for the fracture of the right femur including resolved ankylosis of the right knee; 10 percent disability rating for the left femur fracture, 10 percent disability rating for scars of the face, and noncompensable ratings for the right mandible and maxilla fractures.  The Board notes that these disability ratings are protected as they were in effect for more than 20 years.  A protected rating cannot be reduced or eliminated absent a showing of fraud.  38 C.F.R. § 3.951.  

In November 2010, the Veteran filed a claim for increased rating for his service-connected "cerebral concussion" as well as maxilla and mandible disabilities.  In March 2011, the AOJ continued the 10 percent disability rating for the concussion disability and the noncompensble ratings for the mandible and maxilla ratings.  

In December 2011, the AOJ reconsidered the March 2011 decision and recharacterized the service-connected concussion disability as a TBI and assigned a 10 percent disability rating from November 29, 2010.  The AOJ also recharacterized the prior, (protected) 10 percent rating as a separate rating for neuropathy of the right trigeminal nerve associated with the TBI, effective from December 19, 1970.  The AOJ also continued the noncompensable ratings for healed fractures of the maxilla and mandible.  The Veteran appealed the amount of the ratings assigned for each of the disabilities.  See June 2012 notice of disagreement.  

Also, in the June 2012 notice of disagreement, the Veteran also filed claims for higher or separate ratings for his right knee strain, scarring of the lower extremities and face, residuals of bilateral femur fractures, and entitlement to TDIU due to the combination of disabilities.  In December 2012, the AOJ assigned a separate rating for the right knee strain, denied higher ratings for the bilateral femur fractures and scarring of the lower extremities, but granted an increased rating for the facial scarring to 30 percent.  The appeal as to these issues arises from the determinations made in the December 2012 rating decision. 

In March 2014, the AOJ increased the Veteran's rating for facial scarring to 50 percent, effective June 29, 2012.  

With respect to the claims regarding TDIU and DEA benefits, these benefits were granted in the February 2015 rating decision.  The Veteran timely appealed the effective dates for the grant of the same.  

	a.  TBI

The December 2011 rating decision assigned a 10 percent disability rating for TBI residuals from November 29, 2010.  During the pendency of the appeal, in November 2012, the AOJ increased the rating to 40 percent effective May 11, 2011.  Then, in October 2014, the AOJ then brought back the 10 percent rating, effective June 16, 2016.  The change in rating did not affect the Veteran's combined disability rating of 100 percent, thus the AOJ did not have to follow the procedural guidelines regarding rating reductions. 

The Veteran's service-connected TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (hereafter "the Table").  38 C.F.R. § 4.124a.
Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Table. However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the Table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a .

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a .

The Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and the highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the adjudicator should assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

After a review of all the evidence, both lay and medical, the Board finds that higher ratings are not warranted for any of the pertinent stages.  Further, additional staged ratings are not warranted.  See Hart, supra.



	i.  Period prior to May 11, 2011

For the period prior to May 11, 2011, there is no VA examination report of record evaluating each of the facets in the table.  Although a VA examination was scheduled to occur in January 2011, the Veteran was out of state for the season and was not able to be examined at that time.  

VA and private treatment records do not indicate any more than subjective complaints of mild impairment of memory, attention, concentration or executive functioning.  Such complaints are indicative of a level of severity "1" for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The next-higher, 40 percent disability rating is not warranted unless there is facet with a level of severity of "2."  

As to the memory facet, a higher level of severity "2" is not warranted without objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  There is no evidence of objective evidence on testing, of memory facet impairment during this period. 

The lay and medical evidence does not indicate a level of severity greater than "0" for the Veteran's subjective complaints of mild headaches.  In this regard, a higher level of severity "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.

The lay and medical evidence of record does not indicate more than a level of severity of "0" for the remaining facets including judgment, social interaction, orientation, motor activity, neurobehavioral effects, and communication.  It naturally follows that there is no indication of any total effect on the consciousness facet during this period. 

	ii.  Period from May 11, 2011 to June 15, 2014

The AOJ assigned a 40 percent disability rating for the period from May 11, 2011 to June 15, 2014 based upon a finding of a level of severity of "2" for the Veteran's memory facet.  A higher rating of 70 percent is not warranted unless there is evidence of a level of severity "3" for any of the facets.  

With respect to the memory facet, as noted above, level of severity "2" is warranted for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A level of severity of "3" is not warranted unless there is "objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment." 

There was no objective evidence of moderate memory facet impairment during this period.  In this regard, September 2011 and October 2012 VA examiners noted that objective evidence of only mild memory facet impairment was shown on testing.  

Regarding the judgement fact, the Board assigns a level of severity of "1" as the October 2012 VA examiner found evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The examiner explained that the Veteran's wife was concerned about the Veteran being lost but reported that he was able to use global positioning system (GPS) appropriately if someone else put information into the GPS. A higher level of severity was not noted at any time during this period.  The Board notes that the September 2011 VA examiner did not find any problems with the Veteran's judgment. 

The remaining facets regarding social interaction, orientation, motor activity, and neurobehavioral effects are only assigned a level of severity "0."  In this regard, neither the September 2011 VA examiner nor the October 2012 VA examiner, found impairment in social interaction, orientation, motor activity, or neurobehavioral effects.  

Regarding visual spacial orientation, the Board assigns a level of severity of "1" as the October 2012 VA examiner found evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. The examiner reiterated the Veteran's wife's concerns about him getting lost.  Of note, the September 2011 VA examiner did not find any problems with visual spatial orientation. 

Regarding the communication fact, the Board assigns a level of severity of "1" as the October 2012 VA examiner found that the Veteran's comprehension or expression, or both, of either spoken language or written language was only occasionally impaired, and that the Veteran could communicate complex ideas.   In reaching this conclusion, the Board has considered the October 2012 VA examiner's note that the Veteran reported that he could not read or write and had difficulty processing words.  The September 2011 VA examiner did not find any problems with communication. 

Regarding the subjective symptoms facet, the Board assigns a level of severity "0" for the Veteran's mild headaches.  A level of severity "1" is not warranted unless there is evidence of "three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light."  Both the September 2011 and October 2012 VA examiners indicated that the Veteran did not identify three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, family, or other close relationships.  The Board has considered the Veteran's report to the October 2012 VA examiner that he had subjective symptoms including mild frontal headaches that were relieved with acetaminophen.  

Finally, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  In this regard, the October 2012 VA examiner found that the Veteran had normal consciousness.  Therefore, the Veteran does not meet a total disability rating due to his state of consciousness.

As the highest level of severity during this period was a level of severity "2" (for memory, attention, concentration, and executive functions facet), the highest rating warranted during this period is 40 percent.  The next-higher 70 percent disability rating is not warranted unless a level of severity "3" is assigned for one of the facets in the Table.  For the reasons discussed above, none of the facets warranted a level of severity "3" during this period. 

In reaching this conclusion, the Board acknowledges that the September 2011 VA examiner found objective evidence of cognitive impairment, but the Board emphasizes that the examiner specifically determined that the Veteran's cognitive impairment was not related to the Veteran's in-service concussion.  The examiner based the determination on opinions from psychologists and medical doctors who had previously evaluated the Veteran.  Specifically, the September 2011 VA examiner noted the August 2006 VA psychologist's opinion that the Veteran's cognitive deficits could be an early clinical form for frontal temporal dementia.  The examiner also noted the July 2008 opinion from neurologist Dr. D.M. who opined that he could not think of any possible mechanism whereby a head injury such as the Veteran's could result in the progressive decline in function, especially a decline in function that developed years, or decades after the initial injury.  Dr. D.M. concluded that there was no evidence of cognitive deficits during service or evidence of a relationship that any cognitive deficits associated with reading and spelling were associated with service.  

Further, the appellant is not prejudiced by this determination as the Veteran's cognitive disorder was associated with the Veteran's PTSD, for which he was in receipt of a separate 100 percent disability rating.  While the Board acknowledges that the disability rating for PTSD was not effective prior to June 29, 2012, the Board emphasizes that the cognitive disorder not otherwise specified was not associated with the TBI and therefore, a separate rating for the cognitive disorder was not warranted as part of the appeal for the increased rating for TBI. 

	iii.  Period from June 16, 2014

The Veteran was afforded a VA TBI examinations in June 2014 and March 2016 which addressed each of the facets in the Table.  

The Board assigns a level of severity "1" for the memory, attention, concentration, and executive functions facet as the June 2014 VA examiner noted that the Veteran had a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Further, the March 2016 VA examiner noted that the Veteran had no complaints with respect to the memory facet. 

The Board assigns level of severity "0" to the judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, and communications facets.  In this regard, both the June 2014 and March 2016 VA examiners found that the Veteran's judgement was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; the Veteran had normal motor activity; visual spatial orientation was normal; the Veteran had no neurobehavioral effects; the Veteran was able to communicate by spoken and written language and was able to comprehend spoken and written language. 

The Board notes that a June 2014 VA examiner noted that the Veteran had no subjective complaints in one portion of the examination but in another section noted the Veteran's subjective complaints of frontal headaches.  Resolving doubt in favor of the Veteran, the Board will consider the headaches to be a subjective complaint associated with the TBI.  The Veteran reported that his headaches typically lasted less than one day and that he treated them with Tylenol approximately twice per week.  The examiner noted that the Veteran had not been diagnosed with a headache condition.  The examiner also noted that the Veteran's headaches were not prostrating attacks.  For these reasons, a separate rating is not warranted under the Diagnostic Code for migraines.  

Further, the March 2016 VA examiner noted that the Veteran reported his headaches had improved and assigned a level of severity of "0" for subjective complaints.  

For all of these reasons, the Board assigns a level of severity "0" regarding the subjective complaints facet as the Veteran did not complain of three subjective complaints.  In this regard the Veteran specifically denied any problems with nausea, dizziness, sounds or bright lights.
 
Based on the foregoing, the Board notes that the highest level of severity assigned during this period was as level of severity "1" for the memory facet, which warrants a 10 percent disability rating.  The next-higher 40 percent disability rating is not warranted unless a level of severity "2" is assigned for one of the facets.  

For the period from June 16, 2014, the Veteran's TBI residuals warrant no more than a 10 percent disability rating, aside from the separate disability ratings for the trigeminal nerve, maxilla, and mandible disabilities. 

Regarding each of the stages, the Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran and his wife are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's, and his wife's, descriptions/observations of symptoms.

In summary, the preponderance of the evidence is against a finding of entitlement to higher ratings during any of the periods on appeal for TBI residuals.  The Board has considered whether additional staged ratings are warranted but finds that they are not.  See Hart, supra. 




	b. Right Trigeminal Nerve

In this case, the Veteran was in receipt of a 10 percent disability rating for incomplete, moderate paralysis of the trigeminal nerve for the entire period on appeal.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale as paralysis of the identified nerve, with a maximum rating equal to moderate, incomplete paralysis of the nerve.  The only exception is for tic douloureux, which, under Diagnostic Code 8405, may be rated in accordance with its severity, up to complete paralysis of the affected nerve.  38 C.F.R. §§ 4.124 , 4.124a (2016). 

Diagnostic Code 8205 provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve, and, therefore, neuralgia (Diagnostic Code 8405) of that nerve.  The rating is to be dependent on the relative degree of sensory manifestation or motor loss.  A 10 percent rating is to be assigned for incomplete, moderate paralysis; a 30 percent rating is to be assigned for incomplete, severe paralysis, and a maximum 50 percent rating is to be assigned for complete paralysis.  38 C.F.R. 
§ 4.124a.

38 C.F.R. § 4.124a  defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

The Board finds that the next-higher 30 percent disability rating for incomplete, severe paralysis is not warranted in this case at any time pertinent to the appeal.  In this regard, the evidence supports a finding of no more than moderate, incomplete paralysis. 
The October 2012 VA examiner noted that the Veteran had mild symptoms of paresthesias and/or dysesthesias and numbness, at the right mid-face and lower face.  The examiner noted that muscle strength testing was normal.  The examiner noted that the Veteran had decreased facial sensation on the right upper face and forehead, right mid face, and right lower face.  The examiner determined that the Veteran's trigeminal nerve involvement was moderate, incomplete paralysis.  The examiner determined that the cranial nerve disability did not impact the Veteran's ability to work. The examiner also noted the Veteran's wife's statement that she observed fluid drip out of the Veteran's mouth and that the Veteran did not seem to notice or feel it.  

Similarly, the June 2014 VA examiner found that the Veteran's trigeminal nerve disability was manifested by mild paresthesias and/or dysesthesias as well as mild numbness.  The examiner noted normal muscle strength testing.  The examiner noted decreased sensation on the right mid-face.  Overall, the examiner noted the Veteran's right trigeminal nerve disability to be moderate, incomplete paralysis.  

The Board places a high probative value on the October 2012 and June 2014 VA examiners' assessments of the severity of the disability as it was based upon interview with the Veteran as well as objective testing and observation.  As both VA examiners assessed moderate, incomplete paralysis, there is no indication that a higher rating for "severe, incomplete paralysis" is warranted.  

The remaining lay and medical evidence of record is not indicative of severe, incomplete paralysis of the trigeminal nerve.  To the contrary, the March 2016 VA examiner found that the Veteran's trigeminal nerve was not affected at all.  The examiner found normal sensation in the right mid-face as well as normal muscle strength testing.  The examiner explained that there was no evidence of right trigeminal neuropathy on examination and that the Veteran had a normal cranial nerve examination. 
The Board has considered the Veteran's wife's statements regarding her observations that the Veteran would have liquid drip out of his mouth and not feel it, but the Board finds that such symptom supports the assigned rating for moderate, incomplete paralysis and not severe, incomplete paralysis. 

The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned 10 percent disability rating reflected.  Moreover, the Veteran and his wife are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's, and his wife's, descriptions/observations of symptoms.

As the preponderance of the evidence is against finding of more than moderate incomplete paralysis, a higher rating is not warranted at any time pertinent to the appeal. 

	c. Mandible and Maxilla

The Veteran's residuals of fractured right maxilla and mandible were rated separately, each as noncompensable for the entire period on appeal.  

The Veteran's residuals of the right maxilla fracture were rated analogously under Diagnostic Code 9916 for malunion or nonunion of the maxilla, which provides for a noncompensable rating for slight displacement.  38 C.F.R. § 4.150.  In order to warrant a higher 10 percent rating under that diagnostic code, the evidence must show moderate displacement of the maxilla.

The Veteran's residuals of the right mandible fracture were rated analogously under Diagnostic Code 9904 for malunion of the mandible, which provides for a noncompensable rating for slight displacement.  38 C.F.R. § 4.150.  Higher compensable ratings of 10 and 20 percent are respectively warranted for moderate and severe malunion of the mandible.  Id.  The note to Diagnostic Code 9904 provides that ratings are dependent on the degree of motion and loss of masticatory function.

Following a review of the record, the Board finds that compensable ratings are not warranted for residuals of right mandible or right maxilla fracture in this case.  In this regard, the Veteran's primary residuals form the right mandible fracture included facial pain and numbness stemming from residual nerve damage.  Those symptoms were accounted for in the separate rating for right trigeminal nerve damage.  

During the October 2012 VA examination, the Veteran denied any pain, weakness, stiffness, swelling, heat, fever, redness, drainage, instability, giving way, locking, debility or other problem with the mandible and/or maxilla.  The Veteran denied any flare-ups.  The examiner noted that there were no joints affected by the healed fractures.  There was no current treatment for the maxilla or mandible.  The examiner determined that the Veteran's fracture of the maxilla and fright frontal bone had healed.   

The October 2012 VA examiner also noted that the Veteran's maxilla and mandible disabilities did not require medication for control.  The examiner indicated that the Veteran had some anatomical loss or bony injury of the mandible but that the Veteran had not lost any part of the mandible or mandibular ramus, condyloid process, coronoid process, or had an injury resulting in malunion or nonunion of the mandible.  

Regarding the maxilla, the examiner answered "yes" to the question of whether the Veteran had anatomical loss or bony injury.  However, the examiner confirmed that the Veteran had not lost any part of the maxilla or hard palate, and that he had not had an injury resulting in malunion or nonunion of the maxilla. 

The October 2012 VA examiner also noted that the Veteran did not have osteomyelitis or osteoradionecrosis of the mandible or benign or malignant neoplasm or metastases related to the healed fractures of the mandible or maxilla. 

Similarly, VA and private treatment records are negative for objective evidence of displacement of the maxilla or the mandible.  Thus, a higher rating for either disability based on displacement of the maxilla or mandible is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9904, 9916.

As no residuals of the maxilla and/or mandible fractures are shown (other than the nerve damage and scarring for which the Veteran was in receipt of separate ratings), the Board finds that the disabilities do not more nearly approximate a higher compensable rating under any other relevant diagnostic code.

	d. Right knee 

In this case, service connection was granted in December 2012 and rated as 40 percent disabling from June 29, 2012.  The present appeal arose from the Veteran's disagreement with the initial rating.  While on appeal, in September 2016 rating decision, the AOJ reduced the rating to noncompensable, effective March 14, 2016.  The AOJ notified the Veteran that he was not prejudiced by the reduction because the Veteran's overall, combined disability rating remained at 100 percent.  The Veteran continued to express his disagreement with the assigned rating in the October 2016 statement.  

Throughout the entire period on appeal, the Veteran's right knee disability was rated under Diagnostic Code (DC) 5261, under 38 C.F.R. § 4.71a, for limitation of extension.  As an aside, the Board notes that a rating decision code sheet dated in September 2016 listed the rating code as being under 5257 with a 40 percent disability rating from June 29, 2012 and a zero percent disability rating from March 14, 2016.  The Board finds that the identification of 5257 was merely a typographical error as that rating code applies to instability and does not allow for a 40 percent schedular rating.  The Veteran's disability rating should have been reflected as being under Diagnostic Code 5261 for limitation of extension for the entire period since June 2012.  Indeed, such was the intent discussed in the reasons and bases expressed in the November 2012 rating decision as well as the March 2014 statement of the case.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In this case, the Veteran's right knee disability, diagnosed as a right knee strain, was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

In this case, service connection was in effect for a right femur disability with right knee involvement since December 1969.  In June 2012, the Veteran filed a claim for entitlement to a total disability rating for individual unemployability, which triggered a review of all of his service-connected disabilities, to determine whether they rendered him unemployable.  In the process of review of the Veteran's service-connected right femur disability with right knee involvement, a separate, 40 percent disability rating was granted for the right knee.  Thus, the claim as regards the right knee was not an original claim for service connection.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

In the November 2012 rating decision, the AOJ granted a 40 percent disability rating for the Veteran's right knee because it found extension in the knee was limited to 30-44 degrees and the Veteran had painful motion in the right knee.  The Veteran disagreed with the amount of the assigned disability rating. 

For the reasons explained below, the Board finds that the Veteran was not entitled to a rating in excess of 40 percent at any point prior to March 14, 2016, or a compensable rating thereafter, for limitation of extension.  However, the Board finds that the Veteran was entitled to a separate 10 percent rating for limitation of flexion, for the entire period on appeal.    

Prior to March 14, 2016, the Veteran's flexion was limited to 120 degrees before pain, and extension was limited to 30 degrees before pain.  See October 2012 VA examination report.  As the Veteran's extension was not limited to 45 degrees, the next-higher, 50 percent disability rating is not warranted for limitation of extension, under Diagnostic Code 5261.  However, as the Veteran's flexion was limited, and separate ratings are permissible for limitation of flexion and extension, the Board resolves doubt and finds the Veteran was entitled to a separate 10 percent disability rating for limitation of flexion in addition to the disability rating for limitation of extension.  

Moreover, the Board finds that the separate rating for limitation of flexion is warranted from June 29, 2012, the date of receipt of the claim for increase.  The Board has considered whether the increase should be effective during the year prior to the date of the claim, but none of the evidence or record indicates that the Veteran's right knee limitation of flexion began during the one-year period prior to the date of the claim for increase.  38 C.F.R. § 3.400 (o).  To this end, VA treatment records indicate that the Veteran had right knee involvement and limitation of motion, since 1969.  

Regarding the period from March 14, 2016, the March 2016 VA examiner noted that the Veteran had flexion from 0 to 135 degrees and full extension.  The examiner noted that there was no pain on examination and no pain with weight bearing.  There was no localized tenderness or pain on palpation of the joint or soft tissue.  There was no objective evidence of crepitus.  In comparison to the right knee, the examiner noted that the Veteran had full flexion and extension in the left knee.  

Regarding repetitive testing, the Veteran was able to perform repetitive testing with at least three repetitions and had no additional functional loss or range of motion lost after three repetitions.  The examiner was not able to assess whether the Veteran's pain, weakness, fatigability, or incoordination would significantly limit function with repeated use over a period of time.  The examiner explained that he would not be able to offer an opinion without resort to speculation because the Veteran was not experiencing a flare up at the time of testing.  The examiner noted that it would be speculative to report additional range of motion lost and whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  

The March 2016 VA examiner also conducted muscle strength testing and determined that the Veteran had normal strength on flexion and extension.  There was no ankylosis in the right knee.  The examiner also noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed and there was no instability found.  In this regarding testing for anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability, and lateral instability were all normal.  The examiner also noted that there was no tibial or fibular impairment and that the Veteran had not had a meniscus/semilunar cartilage condition.  

VA and private treatment records are consistent with the findings of the October 2012 and March 2016 VA examiners.  
 
A rating in excess of 10 percent for limitation of flexion is not warranted as flexion was not limited to 30 degrees at any time pertinent to the appeal.  Similarly, a higher rating is not warranted for limitation of extension prior to March 14, 2016 as extension was not shown to be limited to 45 degrees.  A compensable rating for limitation of extension was not warranted from March 14, 2016 as the Veteran had full extension from that date forward. 

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board notes the Veteran's complaints of pain, inability to walk long distances, sit or stand for more than one hour were considered in determining that the Veteran was entitled to a separate disability rating for limitation of flexion even though the Veteran did not have flexion limited to 60 degrees (noncompensable).  The Board notes that the VA examiners specified the degree at which pain began during range of motion testing.  Thus, the examiners satisfied the requirements under DeLuca and Mitchell by specifying the degree at which pain began after repetitive testing.  The Board acknowledges that functional loss identified as less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly and interference with sitting, standing and weight bearing, but that the examiners did not indicate a specific degree of limitation with weight-bearing. 

The Board finds that the Veteran's limitation of function began at the point where pain began - 120 degrees for flexion and 30 degrees for extension (prior to March 14, 2016)- given the Veteran's complaints of functional limitation in addition to pain, including inability to walk long distances, sit or stand for more than one hour.  However, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing, the Board finds that the Veteran's right knee disability does not warrant higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  The Board has already afforded the Veteran the benefit of the doubt that he experienced functional loss, in that he experienced painful flexion limited to 120 degrees, at worst, following repetitive testing, for the entire period on appeal.  Normally, limitation of flexion to 120 degrees is not even compensable.  Moreover, the Board notes that on examination in April 2016, the Veteran did not report any flare-ups.  Higher ratings for limitation of extension and flexion are not warranted as the Board has already resolved doubt and afforded the Veteran a separate 10 percent rating for limitation of flexion for the entire period on appeal. 

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Further, VA and private treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  The Board acknowledges that when the Veteran was initially granted service connection for the residuals of the right femur fracture, right knee ankylosis was considered in that disability rating; however, such ankylosis resolved.  Accordingly, an increased evaluation for ankylosis is not warranted.  

Separate ratings are not warranted under Diagnostic Codes 5258 or 5259 for cartilage that has been removed or dislocated.  In this case, there is no evidence of cartilage involvement in the Veteran's right knee disability.  To the contrary, both VA examiners indicated that there was no tenderness to palpation.  
The evidence also did not indicate malunion or nonunion of the femur or tibia and fibula, or genu recurvatum in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2016).  Accordingly, separate evaluations under those alternate diagnostic codes are not warranted.  The appellant does not contend otherwise.  

Similarly, there is no indication of instability in the right knee at any time.  Both VA examiners conducted multiple tests for instability, which all resulted in normal findings.  VA and private treatment records do not indicate that the Veteran had right knee instability at any time.  As such, a separate rating under DC 5257 is not warranted at any point pertinent to the appeal. 

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned 40 percent disability rating reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  And, in granting the separate 10 percent disability rating for limitation of flexion, the Board has placed a high probative value on his statements.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, including in the determination to grant a separate compensable rating for limitation of flexion.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's right knee disability was stable throughout the respective appeal periods and did not more nearly approximate higher ratings for limitation of motion at any point.  Therefore, additional staged ratings for the right knee disability are not warranted.

	e. Femur fractures

As with the other disabilities on appeal, the Veteran's right and left femurs were fractured in a blast injury during service.  He was in receipt of a disability rating for residuals of right femur fracture since December 1969, and a left femur fracture since December 1970.  The right femur fracture, including resolved ankylosis of the right knee, was rated 20 percent disabling from December 1970 and the left knee femur fracture was rated as 10 percent disabling from December 1970.  These disability ratings are protected as they were in effect for more than 20 years.  A protected rating cannot be reduced or eliminated absent a showing of fraud, which is not a concern here.  38 C.F.R. § 3.951.  

The Veteran's femur residuals were rated under Diagnostic Codes 5299-5255 for impairment of femur of the hip and thigh.  The AOJ rated the Veteran's right femur residuals as analogous to impairment of the femur of hip and thigh as it determined that the functions affected, the anatomical localization, and the symptomatology were most closely analogous to this disorder.  See 38 C.F.R. § 4.20 (2016). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities.  Normal range of motion for the hip is to 125 degrees of flexion, to zero degrees of extension, and to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and Diagnostic Code 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis.  38 C.F.R. § 4.71 (a), Diagnostic Codes 5250, 5254.  However, the Veteran did not have ankylosis or flail joint of the hip, and the appellant does not assert otherwise, thus Diagnostic Codes 5250 and 5354 are not applicable in this case.

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation. Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  Id. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6. Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5253, a 10 percent evaluation is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

In October 2012, the Veteran was provided with a VA general medical examination.  With respect to the femur fracture residuals, the examiner noted that the Veteran was status post open reduction and internal fixation of bilateral femur fractures.  The Veteran denied any flare-ups that impact the function of the hip or thigh.  

Range of motion findings showed right and left hip flexion to 125 degrees or greater with no objective evidence of painful motion.  The Veteran had right and left hip extension to 30 degrees with no objective evidence of painful motion.  Abduction was not lost in either hip beyond 10 degrees or limited such that the Veteran could not cross his legs.  Rotation was not limited in either hip such that the Veteran could not toe-out more than 15 degrees.  The Veteran had right and left hip external rotation to 60 degrees with no objective evidence of painful motion.  The Veteran also had right and left hip internal rotation to 40 degrees with no objective evidence of painful motion.  

The Veteran was able to perform repetitive testing with three repetitions without any additional limitation of motion in either hip.  The October 2012 VA examiner noted that the Veteran had no functional loss or functional impairment of either lower extremity.  The examiner also noted that the Veteran did not have any localized tenderness or pain to palpation for joints or soft tissue of either hip.  Muscle strength testing was all normal in both hips.  The Veteran had no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy, in either hip.  The examiner also noted that the Veteran had not had either hip joint replaced or had other hip surgery including arthroscopic surgery.  

The October 2012 VA examiner noted that the Veteran occasionally used a cane for locomotion. 

The examiner noted that the Veteran had lower extremity scars and a right knee disability associated with the blast injury that caused the fractured femurs.  As discussed in the remaining sections of this decision, those disabilities are rated separately.   

Based on the foregoing, the Board finds that higher ratings are not warranted for either femur disability.  The Board has considered the DeLuca provisions in reaching these conclusions.  However, the Board finds it significant that the Veteran had full range of motion, without pain, and did not complain of any flare-ups related to healed femur fractures.  Thus, there is no basis for a higher rating for either femur disability. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral femur disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's bilateral femur disabilities were stable throughout the appeal period and did not more nearly approximate higher ratings at any point.  Therefore, staged ratings for either femur disability are not warranted.

	f. Scars

As discussed above, the Veteran incurred scarring to the bilateral lower extremities and face as a result of the in-service injury.  Following the Veteran's claim for increased ratings for the scars, in June 2012, the AOJ assigned a 50 percent disability rating for the facial scars, under DC 7800, and a noncompensable rating for the bilateral lower extremity scarring, under DC 7805.  Both ratings were effective June 29, 2012.  The Veteran appealed the amount of the ratings.  

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id. A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3. Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25  to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5. 

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage. Id. at Note 1. Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 1.

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3. 

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.
	
	i.  Lower Extremity Scars

As discussed above, the Veteran's lower extremity scarring was assigned a noncompensable rating under DC 7805.  For the reasons explained below, the Board finds that higher ratings are not warranted for the lower extremity scarring.  

The October 2012 VA examination report which noted scars on both thighs due to surgery for fractured femurs.  

As DC 7805 provides that scars such as the Veteran's bilateral lower extremity scars may be evaluated under DCs 7800, 7801, 7802, and 7804, the Board has evaluated the scars under these criteria but finds that higher ratings are not warranted. 

In this regard, a compensable rating is not warranted under DC 7800, as the scars do not have at least one characteristic of disfigurement.  

Next, a compensable rating is not warranted for the lower extremity scarring under DC 7801 or 7802.  In order to warrant a compensable rating under DC 7801, the scar must have an area of at least 6 square inches (39 sq. cm.) but less than 12 inches (77 sq. cm.).  Under DC 7802, the scar must have an area of 144 square inches (929 sq. cm.) or greater.  

Here, the Veteran's right lower extremity scar was noted to be linear and approximately 14 cm by 0.5 cm.  The left lower extremity scar was also noted to be linear and was measured as 28 cm by 0.8 cm.  Thus, the scars are each approximately 7 sq. cm and 22.4 sq. cm respectively.  Even combined, the scars are less than 39 sq. cm. in total.  Therefore, the criteria for compensable ratings under DC 7801 and/or 7802 are not met.
 
Further, a compensable rating is not warranted under DC 7804 for unstable or painful scars as the evidence does not indicate that the Veteran's lower extremity scars were painful or unstable.  To the contrary, the October 2012 VA examiner noted that the Veteran's scars were not painful or unstable.  

For all of these reasons, higher ratings are not warranted for the lower extremity scarring. 


	ii.  Facial Scars

With respect to the facial scarring, the Board also finds that higher ratings are not warranted.  In this regard, the AOJ assigned a 50 percent disability rating for the Veteran's disfiguring facial scars.  As noted above, the next-higher 80 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  

In this case, the October 2012 VA examiner noted that the first scar was on the corner of the right side of the Veteran's mouth, down to his jaw.  The scar measured approximately 9.5 cm by 0.5 cm.  The second scar was noted to be above the Veteran's upper lip on the right side.  That scar was measured to be 3 cm by 0.3 cm.  A third scare was noted above the Veteran's right eyebrow.  It was measured as 4 cm by 0.3 cm.  A fourth scar was noted to be a tracheostomy scar at the Veteran's jugular notch.  It was measured to be 3 cm by 0.5 cm.  

The October 2012 VA examiner also noted that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue for any of the four disfiguring facial scars.  The examiner noted, however, that there was gross distortion or asymmetry of facial features or visible or palpable tissue loss that affected the Veteran's chin and lips.  

The October 2012 VA examiner noted that none of the scars resulted in limitation of function and did not impact the Veteran's ability to work.  However, the examiner acknowledged the Veteran's asserted he had decreased sensation on the facial scar areas.  The examiner also noted that the Veteran's wife reported observations that fluid sometimes came out of the Veteran's mouth on the right side and the Veteran did not appear to feel it.  Photographs of the Veteran's chin scarring are of record and were reviewed.  
Having reviewed all of the evidence of record, including the color photographs of the Veteran's facial scars, the Board finds that a rating in excess of 50 percent for facial scarring is not warranted at any point pertinent to the appeal.  In this regard, the Veteran's disfigurement did not rise to the level of having gross distortion or asymmetry of three or more features or paired sets of features.  The Board notes that the Veteran's chin and lips were distorted, which supports the assigned 50 percent disability rating.  

Moreover, the evidence does not indicate that the Veteran had six or more characteristics of disfigurement.  In this regard, none of the facial scars measured 5 or more inches (13 or more cm) in length; none of the facial scars were at least one-quarter inch (0.6 cm.) wide at the widest part.  None of the facial scars were elevated or depressed on palpation.  None of the facial scars were adherent to underlying tissue.  None of the facial scars had skin that was hypo or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  None of the facial scars had underlying soft tissue that was missing in an area exceeding six square inches (39 sq. cm.).  None of the facial scars had skin that was indurated and inflexible in area exceeding six square inches (39 sq. cm.).  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lower extremity and facial scarring.  The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's scars were stable throughout the appeal period and did not more nearly approximate higher ratings at any point.  Therefore, staged ratings for scarring of the lower extremities and/or face are not warranted.

III. Effective dates

The Veteran challenged the effective date for the assignment of TDIU as well as DEA benefits. 
 
      a. TDIU

Regarding the assignment of the appropriate effective date for a TDIU, the law provides that a claim for TDIU may be viewed as a claim for an increased rating and the effective date provisions for increases may apply.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet.App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).

A specific statutory provision for claims for increase provides that, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014).  The implementing regulation provides that that the date of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  In other words, an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010). 

In this case, the AOJ granted TDIU effective June 29, 2012 because the AOJ found that to be the date that the claim for TDIU was received.  However, the AOJ did not consider that the informal claim for TDIU was part and parcel of the pending claim for a higher rating for TBI.  The Board has reviewed the Veteran's statements and finds that his claim for TDIU was part and parcel of his claim for an increased rating for his TBI.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran filed an informal claim for TDIU on June 29, 2012 and consistently asserted that he was unable to secure and follow a substantially gainful occupation, since 1997.  In the September 2013 VA Form 21-8940, the Veteran noted that he claimed TDIU based on service-connected TBI and knee injury.  Moreover, the Board notes that in the Veteran's October 2016 VA Form 9 regarding the effective date for TDIU, the Veteran's representative  framed the issue as specific to the time period from May 11, 2011 to June 29, 2012.  For the reasons explained below, the Board agrees that an effective date of May 11, 2011 for the award of TDIU is warranted.

As discussed above, May 11, 2011 is the date in which the AOJ previously found the Veteran's TBI disability had increased in severity, warranting a 40 percent disability rating.  Moreover, May 11, 2011 is also the date in which the Veteran became eligible for a schedular TDIU as his combined disability rating was 70 percent as of May 11, 2011.  
Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  The law also provides that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions, including owing to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a).  See also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, as of May 11, 2011, the Veteran had mild memory impairment and headaches due to his TBI, which when combined with his service-connected right knee disability (which was then service-connected as part of the right femur disability), substantially effected his ability to work.  In this regard, the Veteran had worked as a carpenter for his entire career.  He had no education or training in other areas.  His service-connected knee right knee disability prevented him from performing jobs that required significant labor or prolonged standing.  The Board finds that the Veteran's headaches and memory impairment, including difficulty reading, writing, and concentrating, rendered him unable to perform work that did not involve labor.  

Based on this evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation since May 11, 2011.  Accordingly, TDIU is effective from May 11, 2011.  As noted above, the Veteran's representative specifically requested that TDIU be made effective May 11, 2011.  Neither the Veteran nor the Veteran's representative have indicated that TDIU should be awarded prior to May 11, 2011 on an extraschedular basis under 38 C.F.R. § 4.16(b).

  	b.  Entitlement to an Earlier Effective Date for DEA

Basic eligibility for DEA arises if a Veteran is discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  Given the TDIU effective date of May 11, 2011, the earliest date for a permanent total service-connected disability rating is May 11, 2011.  Therefore, the Board finds that the Veteran was entitled to DEA benefits as of May 11, 2011 but no earlier.  


ORDER

The claim for a rating in excess of 10 percent for residuals of TBI prior to May 11, 2011, is denied.

The claim for a rating in excess of 40 percent for residuals of TBI from May 11, 2011 to June 15, 2014, is denied.

The claim for a rating in excess of 10 percent for residuals of TBI from June 16, 2014, is denied.

The claim for a rating in excess of 10 percent for right trigeminal nerve disability, is denied.

The claim for a compensable disability rating for residuals of a fracture of a healed fracture of the right mandible, other than scar or nerve manifestations, is denied.

The claim for a compensable disability rating for residuals of a healed fracture of the right maxilla, other than scar or nerve manifestations, is denied.

The claim for a rating in excess of 40 percent prior to March 14, 2016, and a compensable rating thereafter, for a right knee strain based on limitation of extension, is denied. 

Resolving all doubt in favor of the Veteran, a separate 10 percent disability rating, but no higher, for limitation of flexion of the right knee from June 29, 2012, is granted, subject to the laws and regulations governing payment of monetary benefits.

The claim for a compensable rating for scarring of the bilateral lower extremities, is denied.

The claim for a rating for in excess of 50 percent for disfiguring facial scars, is denied. 

The claim for a rating for in excess of 10 percent for residuals of a left femur fracture, is denied. 

The claim for a rating for in excess of 20 percent for residuals of a right femur fracture, is denied. 

Resolving all doubt in favor of the Veteran, the claim for an effective date of May 11, 2011, but no earlier, for TDIU, is granted subject to the laws and regulations governing payment of monetary benefits.

Resolving all doubt in favor of the Veteran, the claim for an effective date of May 11, 2011, but no earlier, for DEA benefits, is granted subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


